                                           Case 5:20-cv-07563-EJD Document 37 Filed 03/22/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                        AUDREY L. KIMNER,
                                   8                                                        Case No. 5:20-cv-07563-EJD
                                                       Plaintiff,
                                   9                                                        ORDER DENYING IN FORMA
                                                v.                                          PAUPERIS STATUS ON APPEAL
                                  10
                                        BERKELEY COUNTY SOUTH                               Re: Dkt. No. 36
                                  11    CAROLINA,
                                  12                   Defendant.
Northern District of California
 United States District Court




                                  13          On March 4, 2021, the Court granted Defendant Berkeley County’s motion to dismiss this
                                  14   case with prejudice and issued a judgment in favor of Defendant. Dkt. No. 31, 32. Shortly
                                  15   thereafter Plaintiff Audrey Kimner filed a notice of appeal to the United States Court of Appeals
                                  16   for the Ninth Circuit, accompanied by a motion for leave to appeal in forma pauperis (“IFP”).
                                  17   Dkt. No. 33, 34. The Ninth Circuit referred that matter to this Court for the limited purpose of
                                  18   determining whether in forma pauperis status should continue for this appeal or whether the appeal
                                  19   is frivolous or taken in bad faith. See 28 U.S.C. § 1915(a)(3). For the reasons stated below, Ms.
                                  20   Kimner’s motion is DENIED.
                                  21          Individuals must pay a $505.00 filing fee to commence an appeal in the Court of Appeals.
                                  22   Under the Federal Rules of Appellate Procedure (“FRAP”), a party who is unable to pay the fees
                                  23   may file a motion in the district court for leave to appeal IFP. Proceeding IFP “is a privilege not a
                                  24   right.” Smart v. Heinze, 347 F.2d 114, 116 (9th Cir. 1965); Franklin v. Murphy, 745 F.2d 1221,
                                  25   1231 (9th Cir. 1984) (“court permission to proceed in forma pauperis is itself a matter of privilege
                                  26   and not right; denial of in forma pauperis status does not violate the applicant’s right to due
                                  27   process”). Leave to proceed IFP is properly granted only when the plaintiff has both demonstrated
                                  28   Case No.: 5:20-cv-07563-EJD
                                       ORDER DENYING IN FORMA PAUPERIS STATUS ON APPEAL
                                                                         1
                                           Case 5:20-cv-07563-EJD Document 37 Filed 03/22/21 Page 2 of 3




                                   1   poverty and presented a claim that is neither factually nor legally frivolous. See Tripati v. First

                                   2   Nat’l Bank & Trust, 821 F.2d 1368, 1370 (9th Cir. 1987).

                                   3          Ms. Kimner filed a motion to proceed IFP in conjunction with her original complaint. Dkt.

                                   4   Nos. 1, 2. Pursuant to 28 U.S.C. § 1915(a), her complaint was subject to a mandatory review by

                                   5   the Court. The Magistrate Judge assigned to the case was satisfied that Ms. Kimner was unable to

                                   6   pay the filing fee, however, he found that Ms. Kimner “failed to provide a short and plain

                                   7   statement of the claim showing that she is entitled to relief, as required by Rule 8.” Dkt. No. 4,

                                   8   Order Granting Application To Proceed In Forma Pauperis And Screening Complaint Under 28

                                   9   U.S.C. § 1915 at 1-2. The Magistrate Judge’s Order explained that it was difficult to decipher Ms.

                                  10   Kimner’s precise claims from the significant amount of extraneous material she had filed, but it

                                  11   appeared that Kimner was seeking to appeal a South Carolina state court decision that caused her

                                  12   to lose her home and assets. Explaining that federal courts cannot hear appeals from state court
Northern District of California
 United States District Court




                                       judgments, the Court held that Ms. Kimner had failed to state a claim. The Court nevertheless
                                  13
                                       granted the motion to proceed IFP and allowed Ms. Kimner an opportunity to amend her
                                  14
                                       complaint. Id.
                                  15
                                              Ms. Kimner declined to proceed before the Magistrate Judge and the case was reassigned
                                  16
                                       to this Court. Ms. Kimner then filed an amended complaint and Defendant moved to dismiss for
                                  17
                                       failure to state a claim and for lack of personal jurisdiction. The Court found that Ms. Kimner’s
                                  18
                                       amended complaint did not cure any of the deficiencies pointed out by the Magistrate Judge’s
                                  19
                                       Order granting IFP status. Dkt. No. 31, Order Granting Motion To Dismiss. The Court liberally
                                  20
                                       construed the amended complaint on account of Ms. Kimner’s pro se status, but could deduce no
                                  21
                                       claim or cause of action from the hundreds of pages Ms. Kimner had filed. Furthermore, Ms.
                                  22
                                       Kimner made no attempt to allege a basis for jurisdiction and the Court found no evidence or
                                  23
                                       reason to believe that Berkeley County is subject to personal jurisdiction in California. The Court
                                  24
                                       therefore dismissed Ms. Kimner’s complaint with prejudice.
                                  25
                                              Given Ms. Kimner’s failure to state a claim, failure to cure the deficiencies pinpointed by
                                  26
                                       the Magistrate Judge’s Order, and failure to allege grounds for personal jurisdiction over the
                                  27

                                  28   Case No.: 5:20-cv-07563-EJD
                                       ORDER DENYING IN FORMA PAUPERIS STATUS ON APPEAL
                                                                         2
                                             Case 5:20-cv-07563-EJD Document 37 Filed 03/22/21 Page 3 of 3




                                   1   Defendant, the Court finds that her appeal is legally frivolous. The Court, therefore, finds it

                                   2   appropriate to revoke Ms. Kimner’s IFP status for the purposes of her appeal. See Hooker v.

                                   3   American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002) (revocation of IFP status is appropriate

                                   4   where district court finds the appeal to be frivolous).

                                   5            In order to proceed with her appeal, Ms. Kimner may either pay the filing fee or submit a

                                   6   motion in the court of appeals pursuant to FRAP 24(a)(5).1

                                   7            IT IS SO ORDERED.

                                   8   Dated: March 22, 2021

                                   9                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  10                                                     United States District Judge

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23   1
                                           The Federal Rules of Appellate Procedure and the Ninth Circuit Rules are available on the Ninth
                                  24
                                       Circuit website, at https://www.ca9.uscourts.gov/rules/. Plaintiff is encouraged to consult the
                                  25
                                       Rules in advance of future filings. Plaintiff may also find it helpful to consult the Ninth Circuit’s
                                  26
                                       instructions for pro se litigants, available at
                                  27
                                       https://www.ca9.uscourts.gov/forms/pro_se_litigants.php.
                                  28   Case No.: 5:20-cv-07563-EJD
                                       ORDER DENYING IN FORMA PAUPERIS STATUS ON APPEAL
                                                                                      3
